                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION


UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )      Case No. 1:18-cr-10101-STA
                                                   )
SOLOMON CLAY,                                      )
                                                   )
       Defendant.                                  )


        ORDER CONTINUING REPORT DATE/SCHEDULING CONFERENCE
                      AND NOTICE OF RESETTING


       The Report Date/Scheduling Conference in this matter is set for November 9, 2018

before Chief Judge S. Thomas Anderson. The Report Date/Scheduling Conference in the above

styled matter shall be reset.   The Report Date/Scheduling Conference is hereby reset to

November 8, 2018, at 2:00 p.m. before Judge S. Thomas Anderson; Courtroom #1, 4th Floor,

US Courthouse, Jackson, Tennessee.




       Enter this the 23rd day of October, 2018.



                                                   s/ S. Thomas Anderson
                                                   Chief United States District Judge
